Citation Nr: 0734004	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO. 01-07 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought on 
appeal. 

This case was remanded by the Board in April 2006 for further 
development. In compliance with the remand, the RO advised 
the veteran of what evidence would substantiate his claim in 
accordance with the ruling in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) in a July 2006 letter. Further, the 
RO obtained and associated with the claims file the veteran's 
vocational-rehabilitation file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.

The veteran's representative requested in July 2007 that the 
veteran receive a VA psychiatric examination in order to 
determine his current level of disability. The veteran's last 
VA examination was conducted in August 2002. The voc-
rehabilitation file obtained and now associated with the 
claims folder does not contain information bearing upon the 
severity of the veteran's service-connected PTSD.

It is well-settled law that in order to trigger VA's 
obligation to assist in the development of an increased 
rating claim, a claimant would only need submit his competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. App. 
134 (1994). The law presently provides that assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim. 38 U.S.C.A. § 5103A. 

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

Throughout the pendency of the claim, the veteran, without 
his representative, has periodically alleged that the 
evidence on file is sufficient to properly evaluate his 
disorder. The veteran is presently advised that it is his 
responsibility to cooperate fully in the development of this 
claim. While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the law, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a). He is further advised that his failure to 
report for an examination without good cause, when the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and ask him to specify all medical care 
providers who treated him for any 
psychiatric disorders. The RO/AMC 
should then obtain and associate with 
the claims file any records identified 
by the veteran that are not already in 
the claims file.

2.	The veteran should be afforded a 
psychiatric examination to ascertain 
the severity and manifestations of his 
PTSD. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished, and the examiner is 
requested to report complaints and 
clinical findings in detail. The 
examiner is also requested to review 
all pertinent records in the veteran's 
claims file, along with a copy of this 
remand, and following this review and 
the examination to assign an Axis V 
Global Assessment of Functioning (GAF) 
score in the diagnostic formulation. 
Since it is important "that each 
disability be viewed in relation to its 
history [,] 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. The examiner must 
acknowledge receipt and review of these 
materials in any report generated as a 
result of this remand. The RO/AMC 
should ensure that any clinical studies 
deemed necessary by the examiner or 
otherwise required are conducted. 

3.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.	The RO should take such additional 
development action as it deems proper 
with respect to the claim and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

5.	When the development requested has been 
completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review. In the event the 
veteran prevails as to his claim of an 
increased rating for PTSD, the RO 
should consider the ruling in Roberson 
v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001) (Holding that once a veteran 
submits evidence of a medical 
disability and submits a claim for an 
increased disability rating with 
evidence of unemployability, VA must 
consider a claim for a total rating 
based on individual unemployability). 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



